DETAILED ACTION
This office action is in response to communication filed on December 7, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 7, 2021 has been entered.
 
Response to Amendment
Amendments filed on December 7, 2021 have been entered.
Claims 1, 5, 9, 11, 13 and 15-18 have been amended.
Claim 2 has been cancelled.
Claims 3-4 and 7-8 remain cancelled.
Claims 1, 5-6 and 9-19 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 12/07/2021, with respect to the objections to claims 1, 5, 9, 11, 13 and 15-18 have been fully considered. In view of the amendments, the objections have been withdrawn.

Applicant’s arguments, see Remarks (p. 10), filed on 12/07/2021, with respect to the rejection of claims 1, 5-6 and 9-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn.

Applicant’s arguments, see Remarks (p. 11), filed on 12/07/2021, with respect to the rejection of claims 1, 5-6 and 9-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn.

Applicant’s arguments, see Remarks (p. 12), filed on 12/07/2021, with respect to the rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered. In view of the cancellation of claim 2, the rejection has been withdrawn.

The examiner notes that applicant indicated in the last response “The Examiner has rejected claims 1-2, 5-6 and 9-19 under 35 U.S.C. § 101 as allegedly not being directed to a judicial exception” (see Remarks on 12/07/2021, p. 7). 
In response, the examiner submits that pending claims 1, 5-6 and 9-19 have not been rejected under 35 U.S.C. 101 as indicated in the Examiner’s Note in the previous office action (see Final Rejection mailed on 09/07/2021, p. 16-18; see also Examiner’s Note below).

Applicant’s arguments, see Remarks (p. 13-17), filed on 12/07/2021, with respect to the rejections of claims 1-2, 5-6 and 9-19 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection.

Applicant argues (p. 14-15) that the combination of cited references does not teach or render obvious "wherein each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster by a knowledge-based analysis module of the data processing unit using a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system and a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor." The mere description of sensors "located close to each other" observing "similar value changes for an event over time" (Zhang), calculating "a set of residuals for all sensors that measure the same variable or parameter" (Mehranbod), and grouping pieces of sensor data in accordance with modules indicated by a BOM (Tamaki) does not teach or render obvious this element in combination. For example, Tamaki FIG. 6 shows a BOM 82 wherein “the monitoring target apparatus 8 includes, for example, three modules M1 to M3, and each module M1 [] includes three components []” and “Each component Pij [] is provided with the sensor 81 [] and each sensor  14 [] outputs sensor data with a data item of SSij." Tamaki, [0084]. The BOM 82 is merely showing sensors 81 provided to components, and does not teach, show, or render obvious “wherein the sensor ontology indicates... and each of the plurality of system components that each sensor unit is able to monitor.” Tamaki in combination with Zhang, Mehranbod, and Kolar still fails to teach or render obvious this element.

This argument is not persuasive.
The examiner submits that Tamaki teaches the use of a Bill of Materials (BOM) to group sensor data, the BOM including information indicating the relation of each component in an apparatus being monitored in a hierarchical manner (system ontology, see [0084]), and information about modules in the apparatus having components with corresponding sensors (sensor ontology, see [0084]), with the sensor data being grouped in accordance with modules indicated in the BOM (see [0085]-[0086]) to determine whether the data is within a predetermined range (reliable sensor data) or abnormal (see [0107]-[0112]). 
Therefore, the examiner submits that, under the broadest reasonable interpretation, and in light of the specification (see patent application publication at [0052]), Tamaki teaches the argued feature “wherein the sensor ontology indicates ... and each of the plurality of system components that each sensor unit is able to monitor”, and the combination of prior art of record renders obvious the claimed invention.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim language “(b) processing, by a statistical analysis module of the data processing unit, the received sensor data of the at least one sensor cluster, wherein the statistical analysis module uses uses a statistical data analysis model to generate the reliable sensor data,” should read “(b) processing, by a statistical analysis module of the data processing unit, the received sensor data of the at least one sensor cluster, wherein the statistical analysis module uses .


Claim 13 is objected to because of the following informalities: 
Claim language “wherein the data processing unit is configured to process, by the statistical analysis module …” should read “wherein the data processing unit is configured to process, by a statistical analysis module …” since there is no antecedence basis for “the statistical analysis module”
Claim language should end with a period.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: 
Claim language “wherein a statistical data analysis module of the data processing unit is configured to preprocess the received sensor data of the at least one sensor cluster wherein the statistical analysis module using a statistical data analysis model to generate reliable sensor data by determining correlations between the received sensor data” should read “wherein a statistical data analysis module of the data processing unit is configured to preprocess the received sensor data of the at least one sensor cluster  of the at least one sensor cluster” to avoid language repetition and to clarify that the correlations are being determined between the clustered sensor data, as indicated in the other independent claims.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities: 
Claim language should read “The system of claim 13, further comprising a second data processing unit that is in closer proximity to the multiplicity of system components than the data processing unit; wherein the second data processing unit is configured to process sensor data that is determined to be time-critical, and wherein the data processing unit is configured to process sensor data that is determined to not be time-critical”.
Appropriate correction is required.

Examiner’s Note
Claims 1, 5-6 and 9-19 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “wherein each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster by a knowledge-based analysis module of the data processing unit using a system ontology of the system indicating an internal hierarchical structure of 
the limitation “(b) processing, by a statistical analysis module of the data processing unit, the received sensor data of the at least one sensor cluster, wherein the statistical analysis module uses a statistical data analysis model to generate the reliable sensor data by determining correlations between the received sensor data of the at least one sensor cluster, wherein the reliable sensor data are within a predefined range and do not differ by more than a predetermined amount from preceding or subsequent values” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., correlation, see patent application publication at [0036], [0040]) to obtain additional information (i.e., reliable sensor data). Except for the recitation of generic computer elements and computer implementation (i.e., a statistical analysis module of the data processing unit), as well as the type of data being evaluated (i.e., sensor data), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate data and obtain additional data (i.e., reliable sensor data).
the limitation “(c) detecting, based on the determined correlations, whether any sensor unit of the at least one sensor cluster is unreliable” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., evaluation of the correlation results for identification purposes, see patent application publication at [0040]). The limitation in the context of this claim mainly refers to judging the results.
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A method for providing reliable sensor data relating to a system, the system including a plurality of system components”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“(a) receiving, by a data processing unit, sensor data from a plurality of sensor units, wherein each sensor unit of the plurality of sensor units monitors at least one system component of the plurality of system components of the system,” which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)), and
“(d) disabling unreliable sensor units of the at least one sensor cluster; and (e) replacing the unreliable sensor units of the at least one sensor cluster with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom,” which integrates the judicial exception into a practical application by 
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(c)).

Similarly, independent claims 13 and 15 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 5-6, 9-12, 14 and 16-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 5-6, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (Rui Zhang, Ping Ji, Dinkar Mylaraswamy, Mani Srivastava, and Sadaf Zahedi, Cooperative Sensor Anomaly Detection Using Global Information, Tsinghua Science and Technology, June 2013, 18(3): 209-219), hereinafter ‘Zhang’, in view of Tamaki (US 20130132000 A1), hereinafter ‘Tamaki,’ and in further view of Mehranbod (Nasir Mehranbod, A Probabilistic Approach for Sensor Fault Detection and Identification, Doctoral Thesis, 2002), hereinafter ‘Mehranbod’, and Kolar (US 20120253746 A1), hereinafter ‘Kolar’.
Regarding claim 1. (Currently Amended) 
Zhang discloses:
A method for providing reliable sensor data relating to a system (Abstract: method for detecting and repairing erroneous data occurring in a sensor network), the system including a plurality of system components (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: different sensors are used to monitor different areas in a lab, the sensors and the areas corresponding to components of the system being monitored (see also Abstract regarding sensor networks being used for monitoring purposes such as industrial and military monitoring, which implies monitoring a system having different components)), the method comprising:
(a) receiving, by a data processing unit, sensor data from a plurality of sensor units (p. 211, section “3.1 – Step I: Dirty data detection”, par. 1: data is collected from a group of sensor nodes (see also p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1); examiner interprets the collection of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage)), wherein each sensor unit of the plurality of sensor units monitors at least one system component of the plurality of system components of the system (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: each sensor monitors a particular area in the lab), and wherein each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors corresponds to sensors that are located close to each other); 
(b) processing, by a statistical analysis module of the data processing unit, the received sensor data of the at least one sensor cluster, wherein the statistical analysis module uses a statistical data analysis model to generate the reliable sensor data by determining correlations between the received sensor data of the at least one sensor cluster (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section “6 – Conclusions and Future Work”, par. 1); examiner interprets the processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage));
(c) detecting, based on the determined correlations, whether any sensor unit of the at least one sensor cluster is unreliable (p. 212, col. 2, par. 2: model detects outliers from the sensor data, and identifies the erroneous sensor).


wherein the reliable sensor data are within a predefined range and do not differ by more than a predetermined amount from preceding or subsequent values.
However, Zhang teaches:
“In this section, we introduce a multivariate Gaussian model, which explores correlated data changes among sensors that may have relatively tight correlations in their measurements. For example, a cluster of sensors that are located close to each other may observe similar value changes for an event over time” (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: sensors that are close to each other observe similar value changes for an event over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to define the reliable sensor data as being within a predefined range and do not differing by more than a predetermined amount from preceding or subsequent values, in order to easily determine anomalies occurring in the measurements due to unreliable sensors.

Zhang does not disclose:
(a) wherein each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster by a knowledge-based analysis module of the data processing unit using a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system and a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor;

(e) replacing the unreliable sensor units of the at least one sensor cluster with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom. 

Regarding (a) wherein each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster by a knowledge-based analysis module of the data processing unit using a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system and a sensor ontology indicating each of the plurality of system components that each sensor unit is able to monitor, Tamaki teaches:
sensor data of each sensor unit (Fig. 6, item 81) of the plurality of sensor units (Fig. 6, items 81) is grouped into at least one cluster (Fig. 6, item “Group G1”) by a knowledge-based analysis module of the data processing unit using a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system (Fig. 6, item 82, [0082]-[0088]: sensors are used to monitor components of a monitoring-target apparatus, with the sensor data being grouped based on information regarding hierarchical structure of the apparatus (BOM – component structure table), the information being accessed by a CPU for performing the data-item group sorting process (knowledge-based analysis module)) and a sensor ontology indicating each of the plurality of system components that each sensor unit is able to monitor ([0084]-[0086], [0107]-[0112]: data item SSij is used as identification information of the sensor data output by the sensor attached to the component Pij and module Mi for grouping purposes; sensor data corresponding to a group is processed to determine whether the data is within a predetermined range (reliable sensor data), otherwise, the sensor data is determined to be abnormal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki to (a) group each sensor unit of the plurality of sensor units into at least one sensor cluster by a knowledge-based analysis module of the data processing unit using a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system and a sensor ontology indicating each of the plurality of system components that each sensor unit is able to monitor, in order to provide a system capable of detecting sensor faults within a large group of sensors, while easily sorting data items into groups, as described by Tamaki ([0086]). 

Regarding (a) a sensor ontology indicating measurement properties of each sensor unit, Mehranbod teaches:
	“Sensor readings and the estimated value are used to calculate a set of residuals for all sensors that measure the same variable or parameter. It is then possible to detect and isolate the most probable faulty sensor by checking residuals against threshold” (p. 4, last par: sensors that measure the same variable or parameter (analogous to sensor ontology indicating measurement properties of the sensor unit) are evaluated to detect faulty sensors by analyzing their data using statistical methods).


Regarding (d) disabling unreliable sensor units of the at least one sensor cluster; and 
(e) replacing the unreliable sensor units of the at least one sensor cluster with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, Kolar teaches:
“A set of sensing devices associated with the asset are operated independent of a user to acquire sensor data. At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset” ([0016]: data from sensing devices is evaluated to determine whether the data is suspect (erroneous), and if so, action is taken), and
“Additionally, a sensing device can be operated as part of an emitter/sensor pair. In this case, when sensor data 38 indicates that one of the devices is not operating, in an emitter/sensor pair scheme, when sensor data indicates that one device (e.g., emitter) is not operating (based on determination of invalid sensor data), computer systems shuts down (disables) the other device (e.g., sensor) to conserve energy; additionally, when a sensing device is inoperable, the action taken may include switching (replacing) to an operational sensing device of the same type, which implies the operational sensing device measures a parameter or measurement variable similar to the inoperable sensing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Mehranbod, and in further view of Kolar to (d) disable unreliable sensor units of the at least one sensor cluster; and (e) replace the unreliable sensor units of the at least one sensor cluster with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, in order to provide an appropriate response (e.g., disable unreliable sensor for energy savings purposes) to the identification 

Regarding claim 5. (Currently amended) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang does not explicitly disclose:
at least partially filtering out the received sensor data from the unreliable sensor units.  

Kolar further teaches:
	“When computer system 20 determines that sensor data 38 is suspect or invalid, computer system 20 can initiate one or more actions in response to the determination. For example, computer system 20 can: prevent the sensor data 38 from being logged, transmitted, and/or the like” ([0049]: when sensor data is invalid, computer system prevents the sensor data from being logged or transmitted (analogous to filter out the invalid sensor data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to at least partially filter out the received sensor data from the unreliable sensor units, in order to lower the transmission load and processing cost, as discussed by Kolar ([0050]).

Regarding claim 6. (Previously presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
at least one sensor unit of the plurality of sensor units provides stationary and/or non-stationary time series data (p. 211, section “3.1 – Step I – Dirty data detection”, par. 1: sensor data is stationary (see also p. 218, section – Conclusions and Future Work, par. 1)).  

Regarding claim 9. (Currently amended) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
at least one sensor unit of the plurality of sensor units forms at least a second system component of the system and/or is an external sensor unit which monitors system components of the system (p. 209, section “1 – Introduction, par. 1”: a sensor network comprises a collection of sensor nodes (components of the system)).  

Regarding claim 10. (Previously presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
sensors that are located close to each other form a cluster of sensors, which are evaluated for detecting outliers and correcting this erroneous data (see p. 218, section 6 – Conclusions and Future Work, par. 1); examiner interprets determination of cluster of sensors to be done using diagnosis ontology (see also p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage)).

Regarding claim 11. (Currently amended) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 10 as described above.
Zhang does not explicitly disclose:
the system ontology of the system, the sensor ontology of the system and the diagnosis ontology are linked to form an integrated ontology.

However, Zhang further teaches:
“In this section, we introduce a multivariate Gaussian model, which explores correlated data changes among sensors that may have relatively tight correlations in their measurements. For example, a cluster of sensors that are located close to each other may observe similar value changes for an event over time. The correlation matrix is then utilized as a phenomenon characterization and guides future outlier (i.e., error) detection” (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by a cluster of sensors, with the cluster of sensors corresponding to sensors that are located close to each other (analogous to system ontology)); and 
“In order to evaluate the multivariate Gaussian model, we choose to use the data traces collected from a sensor network built at Intel Berkeley Research Lab shown in Fig. 1. During this measurement study[18], 54 Mica2Dot sensors were monitored over a 37-day period, with humidity, temperature, light, and voltage values being recorded periodically at each sensor” (p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: the sensors measuring similar characteristics (i.e., humidity, temperature, light and voltage periodically - sensor ontology); examiner interprets that by implementing information regarding the sensor location and type of measurements for clustering and correlation purposes, a diagnosis ontology is applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to link the system ontology of the system, the sensor ontology of the system and the diagnosis ontology to form an integrated ontology, in order to implement a robust structured analysis of the data that incorporates system characteristics for easy and faster evaluation.

Regarding claim 12. (Previously Presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
a multivariate Gaussian model is applied for determining correlations between sensor data).  

Regarding claim 13. (Currently Amended) 
Zhang discloses:
A system (Fig. 1 – Intel Berkeley Lab sensor network) comprising: 
a multiplicity of system components (Fig. 1, labeled items, e.g., office, kitchen, server, etc.); 
a plurality of sensor units (Fig. 1, numbered items) configured to monitor the multiplicity of system components (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: different sensors are used to monitor different areas in a lab, the sensors and the areas corresponding to components of the system being monitored (see also Abstract regarding sensor networks being used for monitoring purposes such as industrial and military monitoring, which implies monitoring a system having different components)), and provide sensor data (p. 211, section “3.1 – Step I: Dirty data detection”, par. 1: data is collected from a group of sensor nodes (see also p. 212, section 3.3 – Performance evaluation for multivariate Gaussian model, par. 1)), wherein each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors corresponds to sensors that are located close to each other); and 
examiner interprets the collection and processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage));
wherein the data processing unit is configured to process, by the statistical analysis module, received sensor data of the at least one sensor cluster using a statistical data analysis model to generate reliable sensor data by determining correlations between the received sensor data of the at least one sensor cluster (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section “6 – Conclusions and Future Work”, par. 1); examiner interprets the processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage));
wherein the data processing unit is configured to detect whether any sensor unit of the at least one sensor cluster is unreliable (p. 212, col. 2, par. 2: model detects outliers from the sensor data, and identifies the erroneous sensor).

Zhang does not explicitly disclose:
wherein the reliable sensor data are within a defined range and do not differ by more than a predetermined amount from preceding or subsequent values.
However, Zhang teaches:
sensors that are close to each other observe similar value changes for an event over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to define the reliable sensor data as being within a predefined range and do not differing by more than a predetermined amount from preceding or subsequent values, in order to easily determine anomalies occurring in the measurements due to unreliable sensors.

Zhang does not disclose:
wherein each sensor unit of the plurality of sensor units is grouped by a knowledge-based analysis module of a data processing unit into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system, and a sensor ontology indicating measurement properties of each sensor unit and each of the multiplicity of system components that each sensor unit is able to monitor;
wherein the system is configured to: 
disable unreliable sensor units of the at least one sensor cluster; 
replace the unreliable sensor units of the at least one sensor cluster with at least one replacement sensor unit of the plurality of sensor units that measures a same 

Regarding wherein each sensor unit of the plurality of sensor units is grouped by a knowledge-based analysis module of a data processing unit into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system, and a sensor ontology indicating each of the multiplicity of system components that each sensor unit is able to monitor, Tamaki teaches:
sensor data of each sensor unit (Fig. 6, item 81) of the plurality of sensor units (Fig. 6, items 81) is grouped by a knowledge-based analysis module of a data processing unit into at least one cluster (Fig. 6, item “Group G1”) based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system (Fig. 6, item 82, [0082]-[0088]: sensors are used to monitor components of a monitoring-target apparatus, with the sensor data being grouped based on information regarding hierarchical structure of the apparatus (BOM – component structure table), the information being accessed by a CPU for performing the data-item group sorting process (knowledge-based analysis module)) and a sensor ontology indicating each of the multiplicity of system components that each sensor unit is able to monitor ([0084]-[0086], [0107]-[0112]: data item SSij is used as identification information of the sensor data output by the sensor attached to the component Pij and module Mi for grouping purposes; sensor data corresponding to a group is processed to determine whether the data is within a predetermined range (reliable sensor data), otherwise, the sensor data is determined to be abnormal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki to group each sensor unit of the plurality of sensor units by a knowledge-based analysis module of a data processing unit into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system and a sensor ontology indicating each of the multiplicity of system components that each sensor unit is able to monitor, in order to provide a system capable of detecting sensor faults within a large group of sensors, while easily sorting data items into groups, as described by Tamaki ([0086]). 

Regarding a sensor ontology indicating measurement properties of each sensor unit, Mehranbod teaches:
	“Sensor readings and the estimated value are used to calculate a set of residuals for all sensors that measure the same variable or parameter. It is then possible to detect and isolate the most probable faulty sensor by checking residuals against threshold” (p. 4, last par: sensors that measure the same variable or parameter (analogous to sensor ontology indicating measurement properties of the sensor unit) are evaluated to detect faulty sensors by analyzing their data using statistical methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, and in further view of Mehranbod to incorporate a sensor ontology indicating measurement properties 

Regarding the system is configured to: disable unreliable sensor units of the at least one sensor cluster; replace the unreliable sensor units of the at least one sensor cluster with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, Kolar teaches:
“A set of sensing devices associated with the asset are operated independent of a user to acquire sensor data. At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset” ([0016]: data from sensing devices is evaluated to determine whether the data is suspect (erroneous), and if so, action is taken), and
“Additionally, a sensing device can be operated as part of an emitter/sensor pair. In this case, when sensor data 38 indicates that one of the devices is not operating, computer system 20 can shut down the other device in the pair to conserve energy, operating life of the device, and/or the like. Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a in an emitter/sensor pair scheme, when sensor data indicates that one device (e.g., emitter) is not operating (based on determination of invalid sensor data), computer systems shuts down (disables) the other device (e.g., sensor); additionally, when a sensing device is inoperable, the action taken may include switching (replacing) to an operational sensing device of the same type, which implies the operational sensing device measures a parameter or measurement variable similar to the inoperable sensing device, acquiring data from other sensing devices to determine the corresponding data value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Mehranbod, and in further view of Kolar to configure the system to: disable unreliable sensor units of the at least one sensor cluster, and replace the unreliable sensor units of the at least one sensor cluster with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, in order to provide an appropriate response (e.g., disable unreliable sensor for energy savings purposes) to the identification of erroneous sensors while providing continuous operation of the overall system (e.g., replacing the unreliable sensor unit with an operational sensor unit that measures the same parameter or measurement variable as the unreliable sensor unit).

Regarding claim 15. (Currently amended) 
Zhang discloses:
A data processing unit (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: examiner interprets the collection and processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage)) configured to receive sensor data from a plurality of sensor units (p. 211, section “3.1 – Step I: Dirty data detection”, par. 1: data is collected from a group of sensor nodes (see also p. 212, section 3.3 – Performance evaluation for multivariate Gaussian model, par. 1)), the plurality of sensor units configured to monitor a plurality of system components of a system (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: different sensors are used to monitor different areas in a lab, the sensors and the areas corresponding to components of the system being monitored (see also Abstract regarding sensor networks being used for monitoring purposes such as industrial and military monitoring, which implies monitoring a system having different components)), each sensor unit of the plurality of sensor units grouped into at least one sensor cluster (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors corresponds to sensors that are located close to each other), 
wherein a statistical data analysis module of the data processing unit is configured to preprocess the received sensor data of the at least one sensor cluster wherein the statistical analysis module using a statistical data analysis model to generate reliable sensor data by determining correlation between the received sensor data (p. 211, section a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section “6 – Conclusions and Future Work”, par. 1); examiner interprets the processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage)), 
wherein the data processing unit is further configured to detect unreliable sensor units of the at least one sensor cluster (p. 212, col. 2, par. 2: model detects outliers from the sensor data, and identifies the erroneous sensor).

Zhang does not explicitly disclose:
wherein the reliable sensor data are within a predefined range and do not differ by more than a predetermined amount from preceding or subsequent values.
However, Zhang teaches:
“In this section, we introduce a multivariate Gaussian model, which explores correlated data changes among sensors that may have relatively tight correlations in their measurements. For example, a cluster of sensors that are located close to each other may observe similar value changes for an event over time” (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: sensors that are close to each other observe similar value changes for an event over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to define the reliable sensor data as 

Zhang does not disclose:
each sensor unit of the plurality of sensor units grouped into at least one sensor cluster by a knowledge-based analysis module of the data processing unit based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system and a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor;
wherein the data processing unit is further configured to generate at least one control signal based on the reliable sensor data, the at least one control signal corresponding to at least one of the plurality of sensor units, 
wherein the data processing unit is further configured to disable the unreliable sensor units by the at least one control signal, and 
wherein the data processing unit is further configured to replace the unreliable sensor units with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom.

Regarding each sensor unit of the plurality of sensor units grouped into at least one sensor cluster by a knowledge-based analysis module of the data processing unit based on 
sensor data of each sensor unit (Fig. 6, item 81) of the plurality of sensor units (Fig. 6, items 81) grouped into at least one cluster (Fig. 6, item “Group G1”) by a knowledge-based analysis module of the data processing unit based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system (Fig. 6, item 82, [0082]-[0088]: sensors are used to monitor components of a monitoring-target apparatus, with the sensor data being grouped based on information regarding hierarchical structure of the apparatus (BOM – component structure table), the information being accessed by a CPU for performing the data-item group sorting process (knowledge-based analysis module)) and a sensor ontology indicating each of the plurality of system components that each sensor unit is able to monitor ([0084]-[0086], [0107]-[0112]: data item SSij is used as identification information of the sensor data output by the sensor attached to the component Pij and module Mi for grouping purposes; sensor data corresponding to a group is processed to determine whether the data is within a predetermined range (reliable sensor data), otherwise, the sensor data is determined to be abnormal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki to group each sensor unit of the plurality of sensor units into at least one cluster by a knowledge-based analysis module of the data processing unit based on a system ontology of the system 

Regarding a sensor ontology indicating measurement properties of each sensor unit, Mehranbod teaches:
	“Sensor readings and the estimated value are used to calculate a set of residuals for all sensors that measure the same variable or parameter. It is then possible to detect and isolate the most probable faulty sensor by checking residuals against threshold” (p. 4, last par: sensors that measure the same variable or parameter (analogous to sensor ontology indicating measurement properties of the sensor unit) are evaluated to detect faulty sensors by analyzing their data using statistical methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, and in further view of Mehranbod to incorporate a sensor ontology indicating measurement properties of each sensor unit, in order to facilitate sensor grouping as well as evaluation of data by implementing similar sensor characterization. 

Regarding wherein the data processing unit is further configured to generate at least one control signal based on the reliable sensor data, the at least one control signal corresponding to at least one of the plurality of sensor units, wherein the data processing 
“A set of sensing devices associated with the asset are operated independent of a user to acquire sensor data. At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset” ([0016]: data from sensing devices is evaluated to determine whether the data is suspect (erroneous), and if so, action is taken),
“In process 308, computer system 20 (e.g., control component 36A) can initiate and/or perform one or more different actions based on the evaluation result for the sensor data 38. When the evaluation indicates that the sensor data 38 is likely valid, in process 310, computer system 20 can provide the sensor data for further processing. For example, computer system 20 (e.g., application component 36D) can perform application-specific processing of the sensor data 38, which can include storing the sensor data 38, in a raw and/or processed form, for future processing and/or transmission, initiating one or more actions in response to the sensor data 38, and/or the like”([0043]: when sensor data is reliable, computer system can provide the sensor data for further processing (e.g., storing or transmitting the valid sensor data), which implies the use of control signals) and
“Additionally, a sensing device can be operated as part of an emitter/sensor pair. In this case, when sensor data 38 indicates that one of the devices is not operating, computer system 20 can shut down the other device in the pair to conserve energy, operating life of the device, and/or the like. Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a data value for the attribute, adjusting the type of sensor data 38 acquired from a sensing device, and/or the like” ([0045]: in an emitter/sensor pair scheme, when sensor data indicates that one device (e.g., emitter) is not operating (based on determination of invalid sensor data), computer systems shuts down (disables) the other device (e.g., sensor); additionally, when a sensing device is inoperable, the action taken may include switching (replacing) to an operational sensing device of the same type, which implies the operational sensing device measures a parameter or measurement variable similar to the inoperable sensing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Mehranbod, and in further view of Kolar to configure the system to: generate at least one control signal based on the reliable sensor data, the at least one control signal corresponding to at 

Regarding claim 16. (Currently amended) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang does not disclose:
adapting the system ontology based on a change in composition of the system such that the received sensor data includes sensor data relating to a changed portion of the composition of the system.  

Kolar further teaches:
	“Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing when a sensing device is inoperable, the action taken may include switching to an operational sensing device of the same type, acquiring data from other sensing devices to determine the corresponding data value; examiner interprets these actions to imply changes in the composition of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to adapt the system ontology based on changes of the composition of the system (e.g., switching to operational sensing devices to continue collecting data) such that the received sensor data includes sensor data relating to a changed portion of the composition of the system, in order to provide accurate and continuous operation of the overall system.

Regarding claim 17. (Currently amended) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 13 as described above.
Zhang does not disclose:
a second data processing unit that is in closer proximity to the multiplicity of system components than the data processing unit; 
wherein the second data processing unit is configured to process sensor data that is determined to be time-critical and wherein the data processing unit is configured to process sensor data that is determined to not be time-critical.  

	Kolar further teaches:
“At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset. In this manner, evaluation of the sensor data can be performed locally to the sensing devices, which can enable, among other things, a reduction (or elimination) in the transmission of suspect sensor data, power consumption by malfunctioning sensing devices, a complexity of processing required in systems remote from the asset, and/or the like” ([0016]: local processing of sensor data for validation purposes (analogous to time-critical processing) enables reduction of transmission cost, reduction of power consumption and reduction of processing by a larger/remote system (analogous to no time-critical processing) (see also [0050]-[0051])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to incorporate a second data processing unit that is in closer proximity to the multiplicity of system components than the data processing unit; wherein the second data processing unit is configured to process sensor data that is determined to be time-critical and wherein the data processing unit is configured to process sensor data that is 

Regarding claim 18. (Currently amended) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 13 as described above.
Zhang further discloses:
wherein the data processing unit is further configured to preprocess the received sensor data using a diagnosis ontology to generate the reliable sensor data (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1; p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by a cluster of sensors, with the cluster of sensors corresponding to sensors that are located close to each other, the sensors measuring similar characteristics (i.e., humidity, temperature, light and voltage periodically, sensor ontology); examiner interprets that by implementing information regarding the sensor location and type of measurements for correlation purposes, a diagnosis ontology is applied).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tamaki, Mehranbod and Kolar, and in further view of Zhang et al., (Y. Zhang, C.M. Bingham and M. Gallimore, Applied Sensor Fault Detection, Identification and Data Reconstruction, Advances in Military Technology, December 2013, 8(2): 1-14), hereinafter ‘Zhang_Yu’.
Regarding claim 14. (Previously presented) 

Zhang does not explicitly disclose:
the system is a turbine having a multiplicity of machine components.  

Zhang_Yu further teaches:
the system is a turbine, having a multiplicity of machine components (Fig. 1: a turbine system includes multiple components such as gas turbine, power turbine, sensors, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar, and in further view of Zhang_Yu, to incorporate the system as a turbine having a multiplicity of machine components, in order to provide monitoring and diagnostic features of a common system for determining appropriate remedial actions.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tamaki, Mehranbod and Kolar, and in further view of Hess (US 20120265471 A1), hereinafter ‘Hess’.
Regarding claim 19. (Previously presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 13 as described above.
Zhang does not explicitly disclose:
the data processing unit is configured to 

determine whether an unreliability of the unreliable sensor units is caused by abnormal behavior of a system component of the multiplicity of system components or by an unreliable sensor unit.

Regarding the data processing unit is configured to process the received sensor data of the at least one sensor cluster and the at least one replacement sensor unit after replacing the unreliable sensor units, Kolar further teaches:
	“Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a data value for the attribute, adjusting the type of sensor data 38 acquired from a sensing device, and/or the like” ([0045]: when a sensing device is inoperable, the action taken may include switching to an operational sensing device of the same type, acquiring data from other sensing devices to determine the corresponding data value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to configure the data processing unit to process the received sensor data of the at least one sensor cluster and the at least one replacement sensor unit after replacing the 

Regarding the data processing unit is configured to determine whether an unreliability of the unreliable sensor units is caused by abnormal behavior of a system component of the multiplicity of system components or by an unreliable sensor unit, Hess teaches:
	“A modified embodiment of the present invention comprises switching a sensor showing incorrect behavior into a polling mode and polling each faulty sensor with a high polling frequency. A faulty sensor refers to a sensor which is no longer capable of creating interrupts to the central control unit, e.g. due to failures of the sensor itself or of a transmission path from the sensor to the central control unit … The generation of interrupts by the faulty sensor is deactivated to reduce occupation of the control unit. The control unit can also perform an additional verification of the behavior of the sensor” ([0016]: faulty sensors can include sensors that fail due to errors of the sensor itself, or due to other system components (i.e., transmission path), with the faulty sensor being deactivated, and additional verification of the behavior of the sensor being performed by the control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar, and in further view of Hess to configure the data processing unit to determine whether an unreliability of the unreliable sensor units is caused by abnormal behavior of a system component of the multiplicity of system components or by an unreliable sensor unit, in order to take appropriate remedial actions based on the source of the fault.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857